Citation Nr: 1421724	
Decision Date: 05/14/14    Archive Date: 05/21/14

DOCKET NO.  10-44 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an effective date earlier than February 8, 2010, for the award of a 20 percent rating for a left elbow disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The Veteran who served on active duty from December 1972 to March 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Wichita, Kansas, Regional Office (RO) of the Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  The Veteran's appeal for entitlement to an initial rating in excess of 10 percent for a left elbow disability was denied in an April 2008 Board decision.

2.  The Veteran's correspondence received by VA on February 8, 2010, was accepted as a claim for an increased rating for a left elbow disability.

3.  VA records show a September 2010 rating decision established an effective date of February 8, 2010, for the award of a 20 percent rating for a left elbow disability based upon evidence demonstrating a limitation of left arm pronation.  

4.  The evidence does not demonstrate that any unadjudicated, pending claim was received by VA prior February 8, 2010, nor does factually ascertainable evidence demonstrate an increased 20 percent rating for the residuals of a left elbow fracture with osteoarthritis was warranted within the year prior to receipt of the Veteran's claim on February 8, 2010.


CONCLUSION OF LAW

The criteria for an effective date earlier than February 8, 2010, for the award of a 20 percent rating for a left elbow disability have not been met.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.400 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his underlying claim by correspondence dated in February 2010.  

The notice requirements pertinent to the issue on appeal have been met and all identified and authorized records relevant to the matter have been requested or obtained.  The available record includes service medical records, VA treatment and examination reports, and statements in support of the claim.  The Board finds there is no evidence of any additional existing pertinent records.  Further attempts to obtain additional evidence would be futile.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate the claim would not cause any prejudice to the appellant.

Earlier Effective Date Claim

The effective date for an award of disability compensation based on an original claim for direct service connection, if the claim is received within one year after separation from service, shall be the day following separation from active service or the date entitlement arose; otherwise, and for reopened claims, it shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.400 (2013).  An earlier effective date may be assigned when it is factually ascertainable that an increase in disability occurred and the claim for increase was received within one year from that date, but otherwise the effective date is the date of receipt of the claim.  38 C.F.R. § 3.400(o)(2) (2013).

Previous determinations which are final and binding will be accepted as correct in the absence of clear and unmistakable error (CUE).  Where evidence establishes CUE, the prior decision will be reversed or amended.  38 C.F.R. § 3.105(a) (2013).  Final Board decisions are not subject to review except as provided by statute, such as appeal to the United States Court of Appeals for Veterans Claims  or review based upon a CUE motion.  38 C.F.R. §§ 20.1100(b), 20.1400 (2013).

VA regulations provide that the terms claim and application mean a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2013).  Generally, the date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r) (2013).  Once a formal claim for VA benefits has been filed, a subsequent informal request for increase will be accepted as a claim.  38 C.F.R. § 3.155(c) (2013).  Generally, the informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a) (2013).  A treatment note may constitute an informal claim for increase.  38 C.F.R. § 3.157 (2013).  

Failure to consider evidence which may be construed as an earlier application or claim, formal or informal, that would have entitled the claimant to an earlier effective date is remandable error.  Lalonde v. West, 7 Vet. App. 537 (1999); 38 U.S.C.A. § 7104(a) (West 2002); Servello v. Derwinski, 3 Vet. App. 196 (1992).  However, the Board is not required to conjure up issues that were not raised by an appellant.  Brannon v. West, 12 Vet. App. 32 (1998).

In determining whether or not an earlier effective date is warranted, the Board will review the entirety of the evidence of record.  Hazan v. Gober, 10 Vet. App. 511 (1997) (for effective date purposes, the claim must be the application on the basis of which the rating was awarded); Washington v. Gober, 10 Vet. App. 391 (1997) (the fact that appellant had previously submitted claim applications, which were denied, is not relevant to the assignment of an effective date based on a current application); Wright v. Gober, 10 Vet. App. 343 (1997) (application that had been previously denied could not preserve an effective date for a later grant of benefits based on a new application).  

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2013).  The Rating Schedule is primarily a guide in the rating of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  For the application of the schedule, accurate and fully descriptive medical examinations are required, with emphasis upon the limitation of activity imposed by the disabling condition.  Over a period of many years, a disability may require reratings in accordance with changes in laws, medical knowledge, and physical or mental condition.  It is thus essential, both in the examination and in the rating of disability, that each disability be viewed in relation to its history.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).

Traumatic arthritis is rated pursuant to the criteria found in Diagnostic Code 5010, which directs the adjudicator to rate traumatic arthritis pursuant to the criteria for degenerative arthritis found in Diagnostic Code 5003.  38 C.F.R. § 4.71a (2013).  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint is noncompensable, a 20 percent rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  The 20 percent rating based on X-ray findings will not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note (1) (2013).

The Veteran's disability is shown to be of the left, or minor, elbow.  38 C.F.R. § 4.69 (2013).  The Rating Schedule provides a 20 percent rating for limitation of motion of a minor elbow joint with forearm flexion limited to 90 degrees (Diagnostic Code 5206), with forearm extension limited to 90 degrees (Diagnostic Code 5207), with forearm flexion limited to 100 degrees and extension limited to 45 degrees (Diagnostic Code 5208), or with limited pronation and motion lost beyond the middle of the arc (Diagnostic Code 5213).  38 C.F.R. § 4.71a (2013).


VA records show the Veteran filed his original service connection claim for residuals of a left elbow fracture in September 2003.  Service connection was established and a 10 percent rating was assigned for left elbow arthritis in a March 2004 rating decision.  The Veteran's appeal from that determination was denied in an April 2008 Board decision.  There is no indication of an appeal to the United States Court of Appeals for Veterans Claims or a CUE motion from the April 2008 Board decision and the decision is final.  38 U.S.C.A. §§ 7104, 7105 (West 2002).

The pertinent medical evidence of record prior to the February 8, 2010, claim includes VA treatment and examination reports dated from March 2003 to February 2010.  A January 2004 VA examination included a diagnosis of degenerative osteoarthritis of the left elbow, post-traumatic.  It was further noted that the Veteran was right-handed and that X-ray studies suggested joint effusion, possible depression fracture of the lateral to the superior aspect of the radial head, and degenerative arthritis.  Range of motion studies revealed left arm flexion to 124 degrees (normal identified as: 145 degrees) and extension to -14 degrees (normal identified as: -10 degrees). 

A June 2007 VA examination found flexion to 140 degrees (normal identified as: 145 degrees), extension to -8 degrees (normal identified as: -10 degrees), forearm supination to 85 degrees (normal identified as: 85 degrees), and forearm pronation to 80 degrees (normal identified as: 80 degrees).  There was moderate functional loss due to pain and pain throughout flexion, but no additional loss of motion, fatigue, weakness, or incoordination on multiple repetitions.  There was no objective evidence of painful edema, effusion, instability, weakness, redness, heat, abnormal movement, guarding of movement, or ankylosis.  The diagnosis was degenerative osteoarthritis of the left elbow, post-traumatic.  

A November 2007 VA examination found flexion to 132 degrees (normal identified as: 145 degrees), forearm supination to 85 degrees (normal identified as: 85 degrees), and forearm pronation to 75 degrees (normal identified as: 80 degrees).  There was no significant loss of function after repetitive motion.  The diagnosis was osteoarthritis of the left elbow secondary to trauma.  

A March 2008 VA orthopedic surgery consultation report noted complaints of left elbow pain and that X-ray reports revealed significant degenerative changes in the elbow joint.  The examiner noted there was no evidence of swelling and full extension and flexion.  There was a moderate amount of limitation of supination.  The examiner found the most likely cause of the Veteran's left elbow pain was traumatic arthritis.  

A December 2008 VA examination found flexion to 135 degrees (normal identified as: 145 degrees), extension to -5 degrees (normal identified as: -5 degrees).  There was pain on repeated use and pain at the end of flexion and extension.  Motion on the left was equal to the motion on the right.  There was no additional loss of motion or function, fatigue, weakness, or incoordination after multiple repetitions.  There was no objective evidence of painful edema, effusion, instability, weakness, redness, heat, abnormal movement, guarding of movement, or ankylosis.  

VA records show correspondence received by VA on February 8, 2010, was accepted as a claim for an increased rating for the residuals of a left elbow fracture with osteoarthritis.  

A March 2010 VA examination found left arm flexion was normal at 140 degrees and that extension was less than full by 10 degrees.  Pronation and supination were noted to be reduced with supination limited to a range from 0 to 50 degrees and pronation limited to a range from 0 to 60 degrees.

A September 2010 rating decision established an effective date of February 8, 2010, for the award of a 20 percent rating for the left elbow disability, based upon evidence demonstrating a limitation of left arm pronation and the criteria under Diagnostic Code 5213.

In statements in support of the issue on appeal the Veteran asserted that an earlier effective date was warranted.  He requested a date effective from his initial claim in September 2003.  

Based upon the evidence of record, the Board finds that the Board issued a final decision that a rating greater than 10 percent was not warranted for a left elbow disability in April 2008.  An unadjudicated, pending claim was not received by VA after that decision prior February 8, 2010, and no factually ascertainable evidence demonstrates an increased 20 percent rating for the residuals of a left elbow fracture with osteoarthritis was warranted within the year prior to receipt of the Veteran's claim on February 8, 2010.  There are no VA treatment reports that may be construed as an informal claim for the increased rating benefit granted in the September 2010 rating decision.  The Board notes there is no evidence demonstrating the criteria for an increased 20 percent were met prior to the March 2010 VA examination finding of pronation limited to 60 degrees.  Therefore, an increase in disability was not factually ascertainable prior to March 2010.  The effective date already established is February 8, 2010, which is prior to that date.  Therefore, the appeal is denied because the criteria for an effective date earlier than February 8, 2010, are not met.  The preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an effective date earlier than February 8, 2010, for the award of a 20 percent rating for a left elbow disability is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


